PER CURIAM.
In this personal injury case, the trial court sustained defendant’s summary judgment *954motion. Plaintiff appeals. Her sole point on appeal alleges the trial court erred in granting the summary judgment because “whether the pole in- question was located either on the roadway or so close to the roadway as to constitute a hazard is a question of fact for the jury.” We disagree and affirm.
The summary judgment facts disclose that plaintiff was a passenger in a car going west on Manchester Road in St. Louis County. The driver swerved to avoid a stopped vehicle and hit defendant’s utility pole.
At the scene of the accident, Manchester Road has four lanes, two for each direction. The four are divided by double yellow lines. The two west-bound lanes are divided by white hash-marks. The inner lane’s left edge is marked by one of the double yellow lines; its right edge is marked by white hash marks. The outer lane’s left edge is marked by the same white hash marks which mark the inner lane’s right edge. The outer lane’s right edge is marked by a solid white line.
The pole which the car hit was located approximately five feet from the edge of the solid white line, i.e. five feet north of the solid white line. To reach the pole from the solid white line, the car crossed a four-foot wide gutter area; the pole was approximately one foot north of this gutter.
A utility company does not owe a duty to a plaintiff whose vehicle operates outside of the traveled and improved portion of the road. Clinkenbeard v. City of St. Joseph, 321 Mo. 71, 10 S.W.2d 54, 62 (1928). Thus, in Godfrey v. Union Elec. Co., 874 S.W.2d 504 (Mo.App. E.D.1994), this court held that the defendant did not owe a passenger in a car any duty when the car left the traveled portion of the roadway and hit a utility pole “approximately five feet from the white line delineating the travelled portion” of the road. Id. at 505.
The trial court’s judgment is affirmed.